Citation Nr: 0307781	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  00-06 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
chest injury with nerve damage.

2.  Entitlement to service connection for a disorder 
manifested by atrial fibrillation and premature contractions.

3.  Entitlement to service connection for residuals of a 
prostate infection, including prostate cancer.

4.  Entitlement to service connection for residuals of amebic 
dysentery.

5.  Entitlement to service connection for a disorder 
manifested by tremors of the hand and head.

6.  Entitlement to service connection for residuals of a 
kidney infection, including renal cell carcinoma.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran's active service extended from August 1946 to 
January 1948.

This appeal came to the Board of Veterans' Appeals (Board) 
from a November 1999 RO rating decision that denied the 
issues listed on the first page of this decision.  In August 
2001, the Board remanded the case to the RO for additional 
development.


FINDINGS OF FACT

1.  Residuals of a left chest injury were not present in 
service, and not demonstrated after service.

2.  A disorder manifested by atrial fibrillation and 
premature contractions was not present in service or for many 
years later, and is unrelated to a disease or injury in 
service.

3.  A prostate condition was not present in service or for 
many years later, and is unrelated to a disease or injury in 
service.

4.  Residuals of amebic dysentery were not present in service 
or demonstrated after service.

5.  A disorder manifested by tremors was not present in 
service or for many years later, and is not related to a 
disease or injury in service.

6.  A kidney condition was not present in service or for many 
years later, and is unrelated to a disease or injury in 
service.


CONCLUSIONS OF LAW

1.  Residuals of a left chest injury with nerve damage were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  A disorder manifested by atrial fibrillation and 
premature contractions was not incurred in or aggravated by 
active service; nor may arteriosclerotic heart disease (ASHD) 
with atrial fibrillation and premature contractions be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

3.  A prostate disorder was not incurred in or aggravated by 
active service; nor may adenocarcinoma of the prostate be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

4.  Residuals of amebic dysentery were not incurred in or 
aggravated by active service.  §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

5.  A disorder manifested by tremors was not incurred in or 
aggravated by active service; nor may cerebrovascular disease 
with tremors be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

6.  A kidney condition was not incurred in or aggravated by 
active service; nor may carcinoma of the left kidney be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims, and that the requirements of the VCAA have in effect 
been satisfied.

The veteran has been provided with examinations to determine 
the nature and extent of the claimed disabilities.  He and 
his representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In an August 2001 letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claims.  This letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.

In August 2001, the Board remanded the case to the RO for 
additional development in order to assist the veteran in the 
development of evidence to substantiate his claims.  The RO 
attempted to obtain the veteran's service medical records, 
including a report of his hospitalization at a service 
department hospital from November to December 1946, from the 
National Personnel Records Center (NPRC).  In April 2002, the 
NPRC notified the RO that the service department clinical 
records for the veteran's active service were not available 
because those records were filed in the military personnel 
folders that were destroyed in a fire along with service 
records.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from August 1946 to January 
1948.  Service documents do not show that he had foreign 
service or service in a tropical area.

Service medical records are mostly unavailable.  Efforts by 
the RO to obtain service medical records from the NPRC have 
been unsuccessful.  The report of the veteran's medical 
examination in January 1948 for separation from service is 
negative for any disease.  His blood pressure was 110/82, and 
a chest X-ray was reportedly negative.  No musculoskeletal 
defects were found.  His cardiovascular system was normal.  
His abdominal wall and viscera were normal.  His 
genitourinary (GU) system was normal.  No defects were found.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions from the early 
1970's to 2002.  The more salient medical reports related to 
the claims considered in this appeal are discussed below.

A private medical report shows that the veteran was 
hospitalized in March 1972.  He complained of pain over the 
right lower quadrant and blood-tinged stool for 3 days.  He 
underwent sigmoidoscopy.  The diagnoses were abdominal pain, 
elevated blood sugar, and hiatus hernia.

A private medical report reveals that the veteran was 
hospitalized in May 1980.  He complained of chest pain of one 
day.  He reported that he suddenly developed "tightness and 
pressure pain" in the sternal area with mild shortness of 
breath.  He reportedly had mild chest pain with shortness of 
breath one week previously but did nothing about it.  The 
diagnosis was chest pain secondary to indigestion.  

A summary of the veteran's hospitalization in October 1980 at 
a private medical facility notes he was admitted with a 
history of atypical chest pain and premature ventricular 
contractions.  A positive history of hypertension was noted.  
The diagnoses were frequent premature ventricular 
contractions and atypical chest pain, and hypertension and 
anxiety.

The veteran was hospitalized at a private hospital in April 
1982.  A history of hemorrhoidectomy in 1972 was noted, as 
well as a sliding hiatal hernia, cervical spine disease, and 
treatment in October 1981 with cervical and pelvic traction 
that he stated had not helped.  It was noted that he had a 2-
year history of chest pain discomfort and that approximately 
2 years ago he was hospitalized after suffering repeated 
episodes of upper sternal heavy chest discomfort with 
radiation in the left subscapular bone.  He was told that he 
was hypertensive and was borderline diabetic.  Subsequently, 
he had been in an accident at work where he had fractured his 
patella and injured his ankle.  While being taken to the 
hospital, the vehicle he was being driven in was struck by a 
taxicab and he stated that this caused contusion of his head 
and cervical spine injury for which he had been receiving 
workman's compensation.  He reportedly underwent cardiac 
catheterization at a private hospital that showed clean 
coronary arteries.  He was treated for heavy chest discomfort 
during this hospitalization that gradually resolved.

A private hospital report shows that the veteran was treated 
in April 1983 for chest discomfort and shortness of breath.  
The diagnoses were chest pain of undetermined etiology, 
hypertension, and tremor disorder.

A private medical report dated in April 1983 notes that the 
veteran had been under the care of the signatory, a medical 
doctor, since 1980 for tremors of the head, body, and arms of 
several years duration that were gradually getting worse.  
The signatory considered the veteran disabled for his job.

A private medical report reveals that the veteran was 
hospitalized in February 1984.  He underwent right subtotal 
thyroidectomy.  The diagnoses were benign multinodular 
adenomatous hyperplasia (goiter) with squamous metaplasia, 
stable angina, and hypertension.

A private medical report shows that the veteran was 
hospitalized from May to June 1991 for treatment of chest 
pain.  The final diagnoses were unstable angina related to 
recurrence of paroxysmal atrial fibrillation, paroxysmal 
atrial fibrillation, history of hypertension, low HDL 
cholesterol with history of hypercholesterolemia, status post 
partial thyroidectomy-clinically euthyroid, and status post 
resection of left hypernephroma complicated by postoperative 
pulmonary thrombo emboli.

Private medical reports show that the veteran was 
hospitalized on 2 occasions in February 1992.  The reports 
note a recent history of nephrectomy for carcinoma of the 
left kidney and show that he underwent radical retropubic 
prostatectomy for localized adenocarcinoma of the prostate.

A private medical summary shows that the veteran was 
hospitalized in January 1999.  The diagnoses included chronic 
familial tremor.

A statement from a service comrade of the veteran dated in 
March 1999 is to the effect that the signatory remembers the 
veteran being hospitalized for a prolonged period while in 
service.  It was noted that the veteran's initial problems 
related to a GI (gastrointestinal) disorder, but that he 
developed cardiac problems of an unknown nature.

A statement dated in December 1999 was received from the 
veteran's son.  The signatory noted that he remembered his 
father telling him about an injury to the left chest area in 
service and that he had received several shots to deaden the 
nerves in the rib area on the left side.  The signatory noted 
that the veteran complained of chest pain related to that 
treatment and that he developed amebic dysentery, intestinal 
ulcers, atrial fibrillation, and premature ventricular 
contraction as the result of that treatment in service.  

The veteran testified at a hearing in February 2000.  His 
testimony was to the effect that he was struck in the left 
chest while scrambling from a formation and that he was 
subsequently hospitalized for about 6 weeks for treatment of 
chest pain following that incident.  His testimony was to the 
effect that he had dysentery, atrial fibrillation and 
premature contractions, tremors, kidney and prostate 
infections, and tremors while hospitalized.

The veteran testified before the undersigned at a video 
conference in June 2000.  His testimony was to the effect 
that he had sustained a left chest injury around November 
1946 in service and that he had been hospitalized from 
November to December 1946.  His testimony was to the effect 
that he had atrial fibrillation, prostate and kidney 
infections, dysentery, and tremors while hospitalized.

A VA summary shows that the veteran was hospitalized in July 
2000.  The diagnoses were paroxysmal atrial fibrillation 
converted to normal sinus rhythm on chronic Coumadin therapy, 
hypertension, remote cerebrovascular accident, and occult 
coronary artery disease on medical treatment.

A private medical report shows that the veteran was 
hospitalized in August 2000.  The impressions were unstable 
angina, history of old posterior myocardial infarction by 
echocardiogram, Coumadin anticoagulation for cerebral 
infarcts of suspected cardiac origin (left atrial spontaneous 
echo contrast), history of paroxysmal atrial fibrillation and 
symptomatic sinus bradycardia consistent with sick sinus 
syndrome, inferior vena cava filter, multiple small cerebral 
infarcts and a right cerebral infarct, history of frontal 
dementia consistent with Binswanger's disease, recently 
suspected hydrocephalus by history, cervical disc disease by 
history, chronic obstructive pulmonary disease due to 
cigarette abuse and asbestos exposure, current alcohol 
intoxication, status post prostatectomy for cancer, status 
post nephrectomy for cancer, history of colon diverticulosis, 
and chronic benign tumor.

VA medical reports show that the veteran was treated in 2001 
and 2002 for various conditions.  Those conditions included 
ASHD.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where cardiovascular renal disease or a malignant tumor, or a 
tropical disease such as dysentery as the result of tropical 
service becomes manifest to a degree of 10 percent within one 
year from date of termination of active service, it shall be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Statements from the veteran and his son, as well as testimony 
from the veteran, are to the effect that he sustained an 
injury to the left chest area that resulted in hospital 
treatment, including a series of shots in the left rib area, 
that resulted in chronic chest pain and nerve damage.  This 
evidence is supported to some extent by a statement from the 
service comrade who remembers that the veteran was 
hospitalized for a prolonged period in service.  This comrade 
remembered that the veteran had GI problems and developed 
cardiac problems, but he was not familiar with the specific 
medical conditions of the veteran.  Most of the veteran's 
service medical records are not available to confirm his 
hospitalization in service for treatment of an injury in the 
left chest area, but the report of his medical examination in 
January 1948 is available.  That report does not corroborate 
the lay statements.  Nor does this report show the presence 
of any musculoskeletal or neurological defect.

The post-service medical records show that the veteran has 
numerous disabilities, including heart disease with angina.  
The post-service medical records, however, do not demonstrate 
the presence of residuals of a left chest injury with nerve 
damage.

In view of the above, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for residuals of a left chest injury with nerve damage.  
Hence, the claim is denied.

With regard to the claim for service connection for a 
disorder manifested by atrial fibrillation and premature 
contractions, there are statements from the veteran and his 
son, and testimony from the veteran to the effect that this 
disorder began while he was hospitalized in service and being 
treated for residuals of a left chest injury.  The statement 
from the service comrade of the veteran supports this 
evidence to some extent, but the report of the veteran's 
medical examination for separation from service in January 
1948 reveals no indication of the presence of atrial 
fibrillation and premature contractions or cardiovascular 
problems.

The post-service medical records reveal that the veteran 
began having chest pains with premature ventricular 
contractions in 1980, and that hypertension was found.  Those 
records show that he continued to have problems with chest 
pains and that he was found to have premature ventricular 
contractions and unstable angina related to recurrence of 
paroxysmal atrial fibrillation and ASHD.  There is no 
evidence of heart problems until 1980, many years after the 
veteran's separation from service, and there is no competent 
evidence that links his heart disease with paroxysmal atrial 
fibrillation and premature ventricular contractions to a 
disease or injury in service.  The veteran's statements 
linking these problems to an incident of service are not 
considered competent evidence because the record does not 
show that he has the training, experience or education to 
make medical diagnoses, statements or opinions.  38 C.F.R. 
§ 3.159(a)(1) (2002); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

After consideration of all the evidence, the Board finds that 
a disorder manifested by atrial fibrillation and premature 
contractions was not present in service or for many years 
later, and is not related to an incident in service.  The 
preponderance of the evidence is against the claim for 
service connection for this disorder, and the claim is 
denied.

Statements from the veteran and his son are to the effect 
that the veteran developed medical problems, including a 
prostate infection, in service while being treated for an 
injury to the left chest, and the veteran asserts that he 
subsequently developed prostate cancer.  The report of his 
medical examination in January 1948 for separation from 
service is negative for history or findings of a GU 
condition.

The post-service medical records do not show the presence of 
a GU disorder until the 1990's.  Those records reveal that 
the veteran underwent radical retropubic prostatectomy in 
1992 for adenocarcinoma of the prostate.  There is no 
competent evidence linking the veteran's prostate cancer to 
an incident in service.  As noted above, the veteran's 
statements in this regard are not considered competent 
evidence.  38 C.F.R. § 3.159(a)(1); Espiritu, 2 Vet. App. 
492.

The Board finds that the evidence does not show the presence 
of a prostate disorder in service or for many years later, 
and does not relate the prostate condition to a disease or 
injury in service.  The preponderance of the evidence is 
against the claim for service connection for residuals of a 
prostate infection, including prostate cancer, and the claim 
is denied.

Statements from the veteran and his son, and testimony from 
the veteran are to the effect that he had medical problems, 
including amoebic dysentery, while hospitalized for treatment 
of an injury to the left chest injury in service.  The report 
of the veteran's medical examination in January 1948 for 
separation from service is negative for history or dysentery 
or residuals thereof.

The statement from the service comrade of the veteran notes 
that the veteran had GI problems in service, but this 
evidence does not indicate the presence of dysentery.  Nor do 
service documents show that the veteran served in a tropical 
climate.  The post-service medical records do not show the 
presence of dysentery or residuals thereof.  Those records 
indicate the presence of GI conditions, but do not link any 
GI condition to dysentery in service.

In view of the above, the Board finds that the evidence does 
not show the presence of dysentery or residuals thereof in 
service or after service.  Hence, the claim for service 
connection for residuals of dysentery is denied.

Statements from the veteran and his son are to the effect 
that the veteran developed tremors while hospitalized in 
service and being treated for residuals of a left chest 
injury.  The report of the veteran's medical examination in 
January 1948 for separation from service is negative for 
history of a disorder manifested by tremors and his 
neurological examination was normal.

The post-service medical records do not indicate the presence 
of tremors until around 1983 when a private medical reports 
notes that the veteran had been under the care of a doctor 
for tremors of the head, body, and arms for several years 
that were gradually getting worse.  The cause of the tremors 
was not noted, and the post-service medical records of the 
veteran's treatment after 1983 indicate the presence of 
cerebrovascular accident with right cerebral infarct and 
chronic familial tremor.  A congenital or developmental 
disease for VA compensation purposes.  38 C.F.R. § 3.303(c).  
Nor does the evidence link the veteran's cerebrovascular 
condition to an incident of service.

After consideration of all the evidence, the Board finds that 
a disorder manifested by tremors was not present in service 
or for many years later, and is not related to a disease or 
injury in service.  The preponderance of the evidence is 
against the claim for service connection for a disorder 
manifested by tremors of the hand and head, and the claim is 
denied.

Statements from the veteran and his son are to the effect 
that the veteran developed medical problems, including a 
kidney infection, while hospitalized in service for treatment 
of an injury to the left chest.  The veteran asserts that he 
subsequently developed cancer of the left kidney as the 
result of this infection.  The report of his medical 
examination in January 1948 for separation from service is 
negative for history or findings of a GU condition.

The post-service medical records indicate that the veteran 
had cancer of the left kidney around 1990 and that he 
underwent nephrectomy for this condition.  The post-service 
medical records do not indicate the presence of any GU 
condition until many years after service and does not link 
any such condition, including the cancer of the left kidney, 
to an incident of service.

In view of the above, the Board finds that the evidence does 
not show residuals of a kidney infection, including renal 
cell carcinoma, in service or until many years later, and 
does not link such condition to a disease or injury in 
service.  The preponderance of the evidence is against the 
claim for service connection for residuals of a kidney 
infection, including renal cell carcinoma, and the claim is 
denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims considered in this appeal because the 
preponderance of the evidence is against those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for residuals of a left chest injury with 
nerve damage is denied.

Service connection for a disorder manifested by atrial 
fibrillation and premature contractions is denied.

Service connection for residuals of a prostate infection, 
including prostate cancer, is denied.

Service connection for residuals of amebic dysentery is 
denied.

Service connection for a disorder manifested by tremors of 
the hand and head is denied.

Service connection for residuals of a kidney infection, 
including renal cell carcinoma, is denied.


____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

